    Case 18-16252-MBK            Doc 99     Filed 05/02/20 Entered 05/04/20 16:06:13          Desc Main
                                           Document      Page 1 of 4



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in Compliance with D.N.J. LBR 9004-2(c)
                                                                       Order Filed on May 2, 2020
     SCURA, WIGFIELD, HEYER,                                           by Clerk
     STEVENS & CAMMAROTA, LLP.                                         U.S. Bankruptcy Court
     1599 Hamburg Turnpike                                             District of New Jersey

     Wayne, New Jersey 07470
     Tel.: 973-696-8391
     David Stevens
     dstevens@scura.com
     Counsel for Debtor

     In Re:                                               Case No.: 18-16252

     SOHEILA ZEHTAB-BARR                                  Chapter 13

                          Debtor.                         Judge: MBK

                                                          Hearing Date and Time:
                                                          4/22/2020 at 9:00 am


              ORDER AUTHORIZING AND APPROVING: (I) THE SALE OF REAL
              PROPERTY FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS AND
              ENCUMBRANCES; (II) APPROVING TERMS OF FINANCING; (III)
              WAIVING THE FOURTEEN-DAY STAY PURSUANT TO FED. R. BANKR. P.
              6004(h); AND (IV) GRANTING OTHER AND RELATED RELIEF


     The relief set forth on the following pages, numbered two through four, is hereby

     ORDERED.




DATED: May 2, 2020
Case 18-16252-MBK         Doc 99     Filed 05/02/20 Entered 05/04/20 16:06:13             Desc Main
                                    Document      Page 2 of 4


Debtor:           SOHEILA ZEHTAB-BARR
Case No.:         18-16252
Caption of Order: ORDER AUTHORIZING AND APPROVING: (I) THE SALE OF REAL PROPERTY FREE AND
CLEAR OF LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES; (II) APPROVING TERMS OF FINANCING;
(III) WAIVING THE FOURTEEN-DAY STAY PURSUANT TO FED. R. BANKR. P. 6004(h); AND (IV)
GRANTING OTHER AND RELATED RELIEF


       After review of the Debtor’s motion for authorization to sell the real property commonly

known as 450 Mine Brook Road, Borough of Bernardsville, State of New Jersey (the "Property");

and the Court taking notice that the Debtor's Chapter 13 Plan contained motions to avoid judicial

liens and/or to avoid liens and reclassify claims in whole or in part upon completion of the Plan; and

the Debtor having and completed the Chapter 13 Plan by deposited with the Chapter 13 Trustee

funds sufficient to pay all filed unsecured claims in full; and the Court having considered oral

argument presented on the return date of the Motion;

   IT IS HEREBY ORDERED THAT:

   1. The last amended Chapter 13 Plan of the captioned debtor, confirmed by order entered

       November 5, 2018 (Docket No. 41), is hereby amended to require that all filed unsecured

       claims shall be paid in full through the Plan.

   2. The Debtor is authorized to transfer interest in the Property to Luke K Barr (“Purchaser”) for

       no less than $290,000.00.

   3. The consideration to be provided by Purchaser in exchange for the Property is hereby

       deemed to constitute reasonably equivalent value and fair consideration.

   4. The Debtor is hereby authorized to sell and transfer the Property, or any part of her interest

       therein, to Luke K Barr (“Purchaser”) and to take all other actions as are necessary to

       consummate the transaction including, without limitation, such actions as are necessary to

       execute and deliver all documents referenced in and/or contemplated in connection with the

                                                  2
Case 18-16252-MBK         Doc 99      Filed 05/02/20 Entered 05/04/20 16:06:13               Desc Main
                                     Document      Page 3 of 4


Debtor:           SOHEILA ZEHTAB-BARR
Case No.:         18-16252
Caption of Order: ORDER AUTHORIZING AND APPROVING: (I) THE SALE OF REAL PROPERTY FREE AND
CLEAR OF LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES; (II) APPROVING TERMS OF FINANCING;
(III) WAIVING THE FOURTEEN-DAY STAY PURSUANT TO FED. R. BANKR. P. 6004(h); AND (IV)
GRANTING OTHER AND RELATED RELIEF

        transfer without any further authorization of the Court.

   5. The terms of financing necessary to effectuate the contemplated transaction shall be left to

        the Debtor’s discretion.

   6. The proceeds of sale or financing must be used to satisfy the liens on the real property unless

        the liens are otherwise avoided by court order. Until such satisfaction the real property is not

        free and clear of liens. The following liens are avoided:

            a. Mortgage made by Soheila Zehtab to Chase Bank USA, N.A., dated October 18,
               2006, recorded October 31, 2006, in Mortgage Book 5958, Page 999, in the
               Clerk/Register's Office of the County of Somerset in the originally stated amount
               $127,800.00;

            b. Judgments docketed with the Superior Court of New Jersey:

                    i. Midland Funding, LLC DJ-045961-2012
                   ii. Ford Motor Credit Co., LLC J-221631-2010

   7.   The stay afforded by 11 U.S.C. §362(a) be, and is hereby, modified to permit SN Servicing

        Corporation as Servicer for U.S. Bank Trust National Association, as Trustee of the Lodge

        Series III Trust, it’s successors and/or assigns (the “SN Servicing”), to pursue its rights under

        applicable state law with respect to the Property.

   8.   SN Servicing will be paid $290,000.00 at closing in full satisfaction of its lien.

   9. SN Servicing’s Proof of Claim will no longer receive any payments from the Chapter 13

        Trustee under the Chapter 13 Plan.

   10. Customary closing adjustments payable by the Debtor for municipal charges or assessments

        shall be satisfied from the proceeds of the Sale at closing.
                                                  3
Case 18-16252-MBK      Doc 99     Filed 05/02/20 Entered 05/04/20 16:06:13            Desc Main
                                 Document      Page 4 of 4


Debtor:           SOHEILA ZEHTAB-BARR
Case No.:         18-16252
Caption of Order: ORDER AUTHORIZING AND APPROVING: (I) THE SALE OF REAL PROPERTY FREE AND
CLEAR OF LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES; (II) APPROVING TERMS OF FINANCING;
(III) WAIVING THE FOURTEEN-DAY STAY PURSUANT TO FED. R. BANKR. P. 6004(h); AND (IV)
GRANTING OTHER AND RELATED RELIEF

   11. Notwithstanding Bankruptcy Rule 6004(h) this order authorizing the sale of real property

      shall not be stayed for fourteen (14) days after the entry hereof but shall be effective and

      enforceable immediately upon entry.




                                               4
